Opinion by
Mr. Justice Fell,
This action was on a policy of life insurance on which the first premium had not been paid. The insured had been appointed a local agent of the company, and the policy was delivered to him under the agreement that the commissions that he should earn should be applied by the company to the payment of the premium. He died suddenly a few weeks after receiving the policy and while in the service of the company, but before he had earned any commissions. The agreement as to the delivery of the policy and as to the manner in which the premium was to be paid was made either with the general agent of the company, which is a foreign corporation, or with a subagent with the full knowledge and approval of the general agent, to whom the premium was charged by the company. The company could waive the stipulation, made solely for its protection, that no liability should attach until the first premium was actually paid to it or to its authorized agent, and its general agent could bind it in this regard: Elkins, etc., Co. v. Susquehanna Mutual Fire Insurance Co., 113 Pa. 386.
The real question at the trial was whether there has been an absolute deliver}'- of the policy to take effect at once, or only a conditional delivery with the understanding that the policy was not to go into effect until the premium had been earned. This question was for the jury, to whom it was submitted with clear and adequate instructions. Brady v. Northwestern Masonic Aid Association, 190 Pa. 595, relied on by the appellant, is not in point. In that case a worthless check had been given by the insured in payment of the premium. After the check was dishonored, the policy was returned to the agent, who retained it in his possession. There was no intention to waive a condition of the policy and to extend credit to the insured.
The judgment is affirmed.